Opinion issued December 30, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00548–CV




CHRIS KOPYCINSKI, Appellant

V.

NICHOLAS ANDERSON, JOE MARTIN, AND PAULA MARTIN,
Appellees




On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 20152




MEMORANDUM OPINIONAppellant Chris Kopycinski has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Chris Kopycinski did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Bland.